Citation Nr: 0329647	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  97-19 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION 

The veteran served on active duty from September 1990 to May 
1991, and had additional service in the Army National Guard.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision from the 
Washington, D.C., Regional Office (RO) that denied service 
connection for a low back disorder and from a March 1997 
rating action from the current agency of original 
jurisdiction, the RO in Roanoke, Virginia, that denied 
service connection for post-traumatic stress disorder (PTSD).  


REMAND

In a June 2003 VA Form 9, appeal to the Board, the veteran 
requested a hearing before the Board at the RO.  

Accordingly, and in order to ensure the veteran's right of 
due process, the case is REMANDED to the RO for the following 
development:

The RO should schedule the veteran for a 
VA Travel Board hearing before a member 
of the Board at the at the RO. 38 C.F.R. 
§ 20.703 (2003)

Then, the case should be returned to the Board for further 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



		
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


